BOWEN, Presiding Judge.
This is an appeal from the denial of a petition for post-conviction relief. The petitioner, Stephen Timothy Kirkpatrick, challenges his 1989 conviction for murder, alleging that his trial counsel was ineffective. His conviction was affirmed by this Court on direct appeal. Kirkpatrick v. State, 574 So.2d 1025 (Ala.Cr.App.1990). The circuit judge denied the petition without a hearing.
The circuit judge who denied the post-conviction petition was the same judge who *1117had presided over the petitioner’s trial. That judge denied the petition in a very thorough written order (R. 45-47), which concluded: “[Biased upon the Court’s observations and the Court’s involvement in this case, it is the opinion of the Court that the defendant was not denied effective assistance of counsel.”
“[A] judge who presided over the trial or other proceeding and observed the conduct of the attorneys at the trial or other proceeding need not hold a hearing on the effectiveness of those attorneys based upon conduct that he observed.” Ex parte Hill, 591 So.2d 462, 463 (Ala.1991).
“ ‘In some cases, recollection of the events at issue by the judge who presided at the original conviction may enable him summarily to dismiss a motion for postcon-viction relief.’ Little v. State, 426 So.2d 527, 529 (Ala.Cr.App.1983). ‘If the circuit judge has personal knowledge of the actual facts underlying the allegations in the petition, he may deny the petition without further proceedings so long as he states the reasons for the denial in a written order.’ Sheats v. State, 556 So.2d 1094, 1095 (Ala.Cr.App.1989).”
Norris v. State, 579 So.2d 34, 35 (Ala.Cr.App.1991) (Bowen, J., dissenting). See also Harvell v. State, 594 So.2d 1301, 1302 (Ala.Cr.App.1992). Findings based on the personal observations of a judge are entitled to “significant weight.” Wiggins v. State, 572 So.2d 1296, 1301 (Ala.Cr.App.1990).
Here, the circuit judge set out in a written order the facts underlying the allegations in the petition and upon which his claim of personal knowledge was based. The judgment of the circuit court denying the petition is affirmed.
AFFIRMED.
All Judges concur.